Citation Nr: 1535116	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  06-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES


1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

These claims were most recently before the Board in December 2014 when they were remanded for additional development.  They have now returned to the Board for adjudication.

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in June 2015.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed as anxiety disorder not otherwise specified (NOS) and mood disorder NOS is as likely as not related to his period of active military service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder NOS and mood disorder NOS have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the Board is granting the issue of entitlement to service connection for an acquired psychiatric disorder in full.  Any error committed with respect to either the duty to notify or the duty to assist is harmless and need not be further considered.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).

The Veteran seeks service connection for an acquired psychiatric disorder, currently diagnosed as mood disorder not otherwise specified (NOS) and anxiety disorder NOS.  He contends that his current psychiatric disorder is linked to his active service.  

During the June 2012 VA examination, the examiner indicated that the Veteran had diagnoses of mood disorder NOS and anxiety disorder NOS.  Accordingly, the requirements of Shedden element (1) have been met. 

The Veteran's service treatment records are silent for treatment or complaints of an acquired psychiatric disorder.  However, on his separation report of medical history dated in July 1965, the Veteran indicated that he had nervous trouble.  During his June 2015 hearing, the Veteran reported falling during a training exercise and injuring his head because he could not understand the directions, being in a plane crash at which time he feared for his life, and an incident of discipline during which he was placed in a stockade.  He states that all of these incidences led to his current psychiatric state.  The June 2012 VA examiner indicated that the fall was not sufficient to support a diagnosis of PTSD.  Additionally, there is no evidence of the Veteran's allegations of a plane crash and being disciplined in the stockade for a month in the claims file. 

VA medical records show that the Veteran's first treatment for anxiety was in May 1999 when he was referred to the mental health clinic for his complaints.  A letter dated in September 2006 indicates that the Veteran was being treated by the New York Harbor VA Health Care System, where a diagnosis of bipolar disorder was considered, and states:

Given the evidence of his diagnosis of bipolar disorder, I feel that he may have been exhibiting prodromal symptoms as far back as his military service.  The evidence for this is his multiple sick call visits (somatization), endorsing "nervous trouble" on his medical record questionnaire in 1965, and his report of being in the stockade for one month.

The June 2012 VA examiner opined that "it is at least as likely as not that his time in the military is related to his long-standing mental illness, including both anxiety disorder NOS and mood disorder NOS."  The examiner based the opinion on a review of the claims file and an interview of the Veteran.  He noted the VA letter from September 2006 and found it persuasive in his opinion.  He also relied on the Veteran's report of an in-service plane crash.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's currently shown acquired psychiatric disorder, diagnosed as anxiety disorder NOS and mood disorder NOS, was incurred during service.  Under such circumstances, governing law and precedent requires that we must resolve reasonable doubt in the Veteran's favor and service connection is granted.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim, even if the most recent evidence suggests that the disability resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   It is undisputed that the Veteran has the current disability of an acquired psychiatric disorder, diagnosed as anxiety disorder NOS and mood disorder NOS during the VA examination.  The evidence is in conflict regarding whether or not the Veteran's current disability of an acquired psychiatric disorder includes PTSD.  Treatment records reflect that the Veteran's medical history includes a diagnosis of PTSD.  See, e.g., Aug. 4, 2009 letter from Dr. M.P.  However, the June 2012 VA examination rejected a diagnosis of PTSD.  Greater weight/probative value is given to the evidence rejecting a PTSD diagnosis because it specifically references the DSM criteria whereas the evidence diagnosing PTSD does not.  It is noted that all diagnosed psychiatric disorders, specifically include PTSD, must conform to the DSM-V.  Of additional note is that the evidence rejecting a diagnosis of PTSD includes an explanation for why this was so whereas the evidence diagnosing PTSD does not include any explanation.  The VA examination included lengthy assessment of the Veteran whereas the evidence diagnosing PTSD (treatment records, letters) appears to have followed a more abbreviated assessment of him.  Thus, unlike the facts in McClain, there is no evidence that the Veteran's PTSD resolved during the pendency of the appeal.  The totality of the evidence simply does not support the finding that the Veteran has carried a diagnosis of PTSD at any time during the appeal.

Moreover, and while not outcome determinative, the Board notes that the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for anxiety disorder NOS and mood disorder NOS (Diagnostic Codes 9413 and 9435, respectively) are identical under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.

Here, as in Amberman, the Veteran's anxiety and mood disorders, and alleged PTSD, are evaluated under the same rating criteria, and as such the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  There is no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

Service connection for anxiety disorder NOS and mood disorder NOS is granted.


REMAND

The Veteran claims that he has a dental condition that is related to an injury during physical training.  See June 2015 hearing transcript.  The Veteran's service treatment records include treatment for a laceration of the left forehead following a fall.  Treatment records from January 2008 indicate that the Veteran presented for Emergency with "loose teeth" of an unknown duration.  The recommended treatment was extraction of the teeth.

There is evidence of a current disability.  The Veteran is also deemed competent to report injuring his teeth in a documented fall in service.  Thus, under the "low threshold" standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), an examination to determine if there is a nexus between the Veteran's claimed dental condition and his service is warranted.

Prior to the examination, all outstanding, pertinent medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any dental condition.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Thereafter, the RO/AMC should arrange for the Veteran to undergo a dental examination.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination and such review should be recorded in the examiner's report.

Based upon the claims file review and sound medical principles, the examiner should answer the following questions:

a. Identify/diagnose all dental conditions that have existed during the appeal period (since September 2006).

b. For each dental disability, is it at least as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include his November 1964 fall?  The examiner should specify whether the Veteran has a dental disability that is the result of dental trauma.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After undertaking any further development deemed warranted, the RO/AMC should readjudicate the Veteran's claim of entitlement to service connection for a dental condition.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


